                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF NEW YORK


CHASE WILLIAMS AND WILLIAM
ZHANG, individually and on behalf of all
others similarly situated,

                        Plaintiffs,           Civ. No. 1:20-cv-2809-LAK

             v.                               CLASS ACTION


BLOCK.ONE, BRENDAN BLUMER, and
DANIEL LARIMER,

                        Defendants.


CRYPTO ASSETS OPPORTUNITY FUND
LLC and JOHNNY HONG, Individually and
on Behalf of All Others Similarly Situated,

                        Plaintiffs,           Civ. No.: 1:20-cv-3829
             v.
                                              CLASS ACTION
BLOCK.ONE, BRENDAN BLUMER,
DANIEL LARIMER, IAN GRIGG, and
BROCK PIERCE,

                        Defendants.

CRYPTO ASSETS OPPORTUNITY FUND LLC’S REPLY MEMORANDUM OF LAW IN
 SUPPORT OF ITS MOTION FOR CONSOLIDATION OF ACTIONS, APPOINTMENT
    OF LEAD PLAINTIFF AND APPROVAL OF LEAD COUNSEL SELECTION
        Crypto Assets Opportunity Fund, LLC (“CAOF”) respectfully submits this reply

memorandum of law in further support its motion for lead plaintiff appointment and approval of

its choice of counsel (ECF No. 22).

 I.     PRELIMINARY STATEMENT

        The “Williams Plaintiffs”1 have advanced no new argument or reason why they should be

appointed Lead Plaintiff over CAOF in their opposition brief (ECF No. 43). In fact, their argument

further underscores their unsuitability for appointment under the PSLRA either as a group or as

standalone plaintiffs.

        First, the Williams Plaintiffs’ motion seeks appointment of five separate investors as “Lead

Plaintiff.” (ECF No. 20). Under the PSLRA, the Court adopts a “presumption that the most

adequate plaintiff in any private action arising under this chapter is the person or group of persons”

with the largest financial interest in the relief sought by the class. 15 U.S.C. § 78u-4(a)(3)(B)(iii).

By moving for appointment of five separate investors, the Williams Plaintiffs have sought

appointment of a “group.” As such, under uncontroverted case law, their five investors must

demonstrate both a prior relationship (i.e., they weren’t put together just to move for lead plaintiff)

and a plan to act cohesively and supervise their counsel. (ECF No. 40 at 8-12 (and authority cited

therein)). The Williams Plaintiffs have done neither, and their motion should be rejected for this

reason alone. Realizing that they cannot demonstrate that they are a “group” for PSLRA purposes,

they now switch horses and submit that the investors in their group should be considered separately.

See, e.g., EFC No. 43 at 2 (arguing that the Williams Plaintiffs are the “‘most adequate’ plaintiffs



1
 Lead plaintiff movants JD Anderson, David Muhammad, Ranjith Thiagarajan, Chase Williams,
and Token Fund I LLC refer to themselves collectively as the “Williams Plaintiffs” in their
opposition to CAOF’s motion for appointment as lead plaintiff. (ECF No. 43 at 1). To avoid
confusing the Court, CAOF adopts this naming convention herein.

                                                   1
because [] two of the Williams Plaintiffs each have larger losses than CAOF”). They ask the Court

to ignore three of the investors with small losses (Anderson, Williams and Muhammad) and just

address the two with larger claimed losses (Token Fund I LLC (“Token Fund”) and Thiagarajan).

But that is not how the lead plaintiff application process works. If the Williams Plaintiffs had

wished to be considered independently, or in some other combination, they should have made five

separate motions for lead plaintiff. The motion they made seeks appointment of a group consisting

of five investors; that is what the Court must evaluate. See infra Section II.A.

        Second, two of the Williams Plaintiffs’ five investors – the Token Fund and Thiagarajan –

admit that they did not submit all of their transactions in Block.one securities during the class

period. (ECF No. 43 at 4-5) (acknowledging Token Fund’s and Thiagarajan’s lack of access to

data). But the PSLRA requires a lead plaintiff candidate to “set forth all of the transactions of the

plaintiff in the security that is the subject of the complaint during the class period specified in the

complaint.” 15 U.S.C. § 78u-4(a)(2)(A). Failure to do so disqualifies the investor from serving as

Lead Plaintiff. Micholl v. Ophthotech Corp., 2018 WL 1307285, at *9 (S.D.N.Y. Mar. 13, 2018).

        While the Williams Plaintiffs offer an excuse that it is difficult or impossible to obtain data

from the exchanges on which they traded, this justification (even if true) is irrelevant and is fatal to

their motion, either as part of the Williams Plaintiffs group or as individual lead plaintiff applicants.

(ECF No. 43 at 4-5). By contrast, CAOF provided in its motion all of its transactions in Block.one

securities. See infra Section II.B.

        Third, in its opposition brief, CAOF pointed out that public information showed that the

Token Fund ceased operations in September 2018. (ECF No. 40 at 13-15). The Token Fund does

not dispute this point; instead, it makes the incredible admission that it did not exist until June 6,

2020. But if it did not exist until June 2020, how could the Token Fund have made the purchases




                                                    2
in EOS Securities it claims in its certification to have made in 2018 and 2019? (ECF No. 43 at 3).

It couldn’t have. The Token Fund attempts to avoid this disqualifying fact by now submitting a

“supplemental certification” of a so-called “authorized agent,” Pavel Pogodin, who claims that the

purchases were made, not by the Token Fund itself, but by the Token Fund’s unidentified “sole

member.” (ECF No. 44-5 at ¶¶3, 5). Again, this fact defeats the Williams Plaintiffs’ motion: the

group includes the Token Fund, not its “sole member”; if the purchases were made by the “sole

member,” then that person or entity would have to be the movant, not the Token Fund. Since the

Token Fund was not formed until June 2020, it did not purchase any Block.one securities during

the Class Period, and it and the entire group cannot be Lead Plaintiff. See infra Section II.C.

        In sum, the Williams Plaintiffs have advanced no argument to defeat CAOF’s motion for

lead plaintiff. CAOF’s calculations were done under well-established methods for estimating

losses at the lead plaintiff phase. Because it has the largest financial interest in the relief sought,

and otherwise is an adequate plaintiff, CAOF’s motion should be granted. See infra, Section III.

II.     THE WILLIAMS PLAINTIFFS HAVE ONLY CONFIRMED THAT THEY
        SHOULD NOT BE APPOINTED LEAD PLAINTIFF

        A.      THE MEMBERS OF THE WILLIAMS GROUP MUST DEMONSTRATE THAT THEY
                CAN ACT COHESIVELY

        Recognizing now that they are too disparate and have provided no evidence that they will

act cohesively, the Williams Plaintiffs claim they are not seeking appointment as a group, but as

individual plaintiffs. But that is just semantics, and in fact, makes matters worse for them because

they are admitting that they will not act cohesively in directing this litigation. A lead plaintiff

appointment of five unrelated parties – who do not even pretend that they intend to act cohesively

as a group – would run far afield of the PSLRA’s policy goals. See in re Donnkenny Inc., Sec.

Litig., 171 F.R.D. 156, 157 (S.D.N.Y. 1997) (Cedarbaum, J.) (“To allow an aggregation of




                                                  3
unrelated plaintiffs to serve as lead plaintiffs defeats the purpose of choosing a lead plaintiff.”);

see also ECF No. 40 at 8-12 (authority cited therein).

       The Williams Plaintiffs try to justify the appointment of five unrelated investors by

claiming that all five are necessary given the number of Blue Sky claims at issue in the litigation.

(ECF 43 at 2). However, they do not explain how the inclusion of all four individuals, plus one

“fund,” enables them to assert claims arising under 33 different states’ Blue Sky laws. It is unclear

if they are seeking appointment in subclasses, or not. Further, a lead plaintiff may be appointed

as class representative for claims that it does not have standing to assert as long as the parameters

of Rule 23 are satisfied. See Langan v. Johnson & Jonson Consumer Cos., Inc., 897 F.3d 88, 96

(2d Cir.2 2018) (holding that whether a plaintiff could bring a class action under the state laws of

multiple states is a question of predominance under Rule 23(b)(3)).

       The failure to meet the well-settled standards for appointment of a group as lead plaintiff

is fatal to the Williams Plaintiffs’ motion. The failure to follow proper procedure, or even clarify

intent with regard to which lead plaintiff applicants should be considered and for what purpose(s),

is fatal to the separate motions of its individual members.

       B.      TOKEN FUND AND THIAGARAJAN ADMIT THAT THEY HAVE NOT PROVIDED
               COMPLETE TRANSACTION DATA

       In its opposition brief, CAOF pointed out that the Token Fund and Thiagarajan did not

provide complete transaction data. See ECF No. 40 at 5-7. The PSLRA is clear that a lead plaintiff

applicant must provide data for all transactions made during the Class Period. 15 U.S.C. § 78u-

4(a)(2)(A) (requiring that each movant submit a “sworn certification” setting forth “all of the

[movant’s] transactions” in the relevant security); Micholl, 2018 WL 1307285, at *9 (rejecting




                                                 4
lead plaintiff application because of “errors and discrepancies” in schedule of transactions). 2 This

information is necessary so that the Court can evaluate the “financial interest” of the movant, to

determine which candidate has “the largest financial interest in the relief sought by the class.”

Absent complete data, a Court would only be guessing.

       In response, the Token Fund and Thiagarajan now admit that they have provided

incomplete transaction data. The Token Fund asserts that “Bitfinex has refused to provide access

to individual trade data . . . . Unfortunately this lack of access is common among individuals who

trade on crypto-asset exchanges.” (ECF 43 at 4). Thiagarajan offers a similar excuse: “some . . .

purchases were made during the Block.one ICO and subsequentially [sic] transferred to Binance.

For that reason, the number of tokens sold that are identified by date in his certification exceed the

number purchased that are identified by date.” Id. at 5. These excuses are untenable. Lead

plaintiff applicants do not access their trading information from the exchanges on which the

securities traded. They are expected to keep and provide accurate and complete records whether

through their brokers, as the Williams Plaintiffs point out (ECF No. 43 at 4), or through their

personal diligence.

       Unlike the Token Fund and Thiagarajan, CAOF has exercised such diligence, and provided

the Court with a complete list of its transactions. It obtained these records from its independent

fund administrators – its previous administrator Liccar, and its current administrator Nav

Consulting, Inc. These independent administrators have direct visibility into CAOF’s “hot

wallets”3 on its trading platforms and pull the data from those wallets. Thus, there is no concern


2
  The application of the Williams Plaintiffs – whether separately or as a group – also fails because
they did not file sworn certifications with their application on June 8, 2020. See ECF No. 40 at
12. The submission of sworn certifications with their opposition brief is too late. Id.
3
 In cryptocurrency parlance, “wallets” are akin to “accounts” – they are tools for storing, sending,
and receiving cryptocurrency tokens. A “hot wallet” is connected to the internet.


                                                  5
that CAOF will not be able to provide all relevant information concerning its transactions in the

EOS Securities.

       The Token Fund’s and Thiagarajan’s admissions that they did not provide complete data

is disqualifying. They are effectively asking the Court to accept their say-so that the missing

transactions only increased their losses. But without any actual evidence, the Court is free to and

should disregard this assertion. Without a complete picture of these movants’ trading activity in

the EOS Securities, it is impossible for the Court to calculate the Lax factors of their transactions.

For example, it is possible that the Token Fund realized gains that offset its claimed losses here.

We simply do not know, without complete data.

       C.      THE TOKEN FUND DID NOT PURCHASE ANY BLOCK.ONE SECURITIES DURING
               THE CLASS PERIOD

       In its opposition brief, CAOF presented evidence that raises serious concerns about the

Token Group’s suitability to serve as lead plaintiff. (ECF 40 at 13-16). In their own opposition

brief, the Williams Plaintiffs have demonstrated that CAOF’s concerns were warranted. The

Token Fund has now admitted that it did not exist until June 6, 2020 (ECF No. 43 at 3) and that

the purchases of Block.one securities it claims to have made during the Class Period were in reality

made by its unidentified “sole controlling member.” (ECF 44-5 ¶¶ 3, 5). The Court may only

consider the movant before it, i.e., the Token Fund. It may not consider whether its “sole

controlling member” should be appointed lead plaintiff, since that person or entity was not

included in the Williams Plaintiffs group and did not move for appointment. Further, we know

nothing about this “sole controlling member,” including whether it is a person or an entity, where

it resides or is organized (or how), what its investment experience is, or any other factors that

would allow the Court to evaluate whether it is an adequate and typical lead plaintiff under Rule

23.



                                                  6
        Further, the supplemental Pogodin Declaration strongly suggests that the Token Fund’s

 participation is lawyer-driven. Mr. Pogodin is an attorney with a track record of litigating against

 cryptocurrency companies. In March 2018, Mr. Pogodin formed Bitcoin Manipulation Abatement

 (“BMA”), a Puerto Rican company, for the purpose of filing actions against several of the most

 prominent companies in the blockchain and cryptocurrency industry. See, e.g., BMA LLC v. Ripple

 Labs, Inc. et al., 4:20-cv-3022-RS (N.D. Cal. 2020); BMA LLC v. FT Trading Ltd., et al., 4:10-cv-

 07425 (N.D. Cal. 2019). Thus, Mr. Pogodin is no stranger to the practice of forming entities solely

 for the purpose of filing lawsuits, and his participation increases the chance that the Token Fund’s

 lead plaintiff application is entirely lawyer-driven.

III.    CAOF SHOULD BE APPOINTED LEAD PLAINTIFF

        A.      CAOF HAS THE HIGHEST LOSSES UNDER ANY CALCULATION

        No matter what measure is used, CAOF has a larger financial interest than the Williams

 Plaintiffs. The Williams Plaintiffs mistakenly portray CAOF’s loss calculation as “erroneous,” but

 an apples-to-apples comparison under the Williams Plaintiffs’ preferred methodology shows that

 the Williams Plaintiffs still cannot demonstrate a larger financial interest than CAOF.

          Excluding the Williams Plaintiffs’ inaccurate or incomplete data, each and every measure

 of financial interest under the Lax-Olsten factors shows that CAOF’s financial interest in this

 litigation is the largest. See ECF No. 40 at 12-13. CAOF calculated its loss under the fourth Lax-

 Olsten factor by using a standard LIFO share-matching analysis, excluding gains realized during

 the Class Period. That methodology yielded a loss of $92,147.34. (ECF No. 27 at 14).

        Although the Williams Plaintiffs take issue with CAOF’s loss calculation (ECF No. 43 at

 9-10), CAOF does not need to debate the Williams Plaintiffs on the best methodology for

 calculating losses because CAOF has a larger loss even when applying the Williams Plaintiffs’

 preferred methodology. Specifically, the Williams Plaintiffs netted the value of purchases and


                                                   7
sales during the Class Period, and then adjusted for both the sale value and rescission losses for

EOS tokens still held after the end of the Class Period. See id. at 10. It makes no difference: using

the Williams Plaintiffs’ method, CAOF still has a significantly larger loss than Williams, Anderson

and Muhammad, who are the only Williams Plaintiffs who submitted complete trading data.

Moreover, CAOF has a larger demonstrated financial interest than the Williams Plaintiffs under

all the Lax-Olsten factors:

                                               Net EOS                                Apples-to-
                              EOS Tokens       Tokens             Net                 Apples
    Movant                    Purchased        Purchased          Expenditure         Loss4

    CAOF                      49,241.02        1,351.32           $37,121             $36,229.13


    Williams Plaintiffs:

      Williams             8,222.87            -0.39              $8,101              $8,100.93

      Anderson                3,828.43         7.12               $3,367              $3,630.69

      Muhammad                5,361.52         43.98              $1,585              $1,615.33

    Total Williams
    Plaintiffs:               17,412.82        50.71              $13,053             $13,346.95

         B.      CAOF’S COMPLAINT IS NOT DUPLICATIVE OF THE WILLIAMS COMPLAINT

         CAOF does not wish to get into a dispute about the relative merits of their counsel versus

the Williams Plaintiffs’ counsel. Both sets of counsel have esteemed backgrounds and credentials

that speak for themselves. However, in an apparent attempt to impugn the capabilities of CAOF’s




4
 Per the Williams Plaintiffs’ insistence, this includes rescission damages, which CAOF maintains
are not appropriate for consideration under a Lax-Olsten analysis. Using a LIFO share-matching
analysis while netting gains but not including rescission damages, CAOF calculates its loss to be
$33,386.30 on its Class Period purchases.


                                                 8
counsel, the Williams Plaintiffs argue that the complaint filed by COAF is “largely duplicative of

the first-filed Williams complaint.” Id.

       CAOF’s complaint was not “largely duplicative” of the Williams Complaint. Rather,

CAOF’s counsel conducted an independent and thorough investigation to determine if additional

federal securities claims could be brought that would benefit the class, and concluded that

Defendants made a number of false statements that gave rise to claims under Section 12(a)(2) of

the Securities Act and Section 10(b)(5) of the Exchange Act. This is not merely the addition of a

few irrelevant federal claims; rather, this vastly expands the theories of the case and potential

avenues of recovery for aggrieved EOS Securities investors.5

       C.      CAOF’S MOTION WAS TIMELY FILED

       The PSLRA’s lead plaintiff appointment provision provides that “not later than 60 days

after the date on which the notice [of the class action] is published, any member of the purported

class may move the court to serve as lead plaintiff of the purported class.” 15 U.S.C. § 78u-4

(a)(3)(B). The lead plaintiff motion must be accompanied by a certification with the requirements

spelled out in 15 U.S.C. § 78u-4(a)(3)(A), including a list of the plaintiff’s transactions in the

security that is the subject of the complaint during the class period. CAOF timely filed the motion

(ECF No. 22) and certification (ECF No. 23-3) on June 8, 2020, with all information required by

the PSLRA. Thus, CAOF’s submission was timely.

       This Court requires that motions be accompanied by a memorandum in support thereof.

Local Civil Rules of the United States District Courts for the Southern and Eastern Districts of

New York 7.1(a)(2). Because of a mistake by Grant & Eisenhofer, one of CAOF’s counsel,


5
  The Williams Plaintiffs argue that they are better qualified to be lead plaintiff because their
counsel procured service waivers and entered into a scheduling stipulation with Defendants
Block.one and Larimer. (ECF No. 43 at 9). CAOF’s counsel has done the same. (ECF No. 20,
Crypto Assets Opportunity Fund LLC, et al. v. Block.One, et al., 1:20-cv-3829).


                                                9
 CAOF’s Memorandum of Law In Further Support of Motion of the Crypto Assets Opportunity

 Fund, LLC for Consolidation of Actions, Appointment of Lead Plaintiff. And Approval of Lead

 Counsel Selection, and in Opposition to Competing Motion (ECF No. 40) was not filed with the

 motion on June 8, but nine hours later, at 8:56 am on June 9, 2020. See Declaration of Toby S.

 Saviano at ¶¶ 6, 8. The late filing was inadvertent, and not designed to secure any advantage with

 respect to the motion. Notably, nothing in CAOF’s memorandum of law changed following the

 Williams Plaintiffs’ submission, id. at ¶ 9, and the Williams Plaintiffs have suffered no prejudice.

 Grewal v. Cuneo Gilbert & LaDucal LLP, 2017 WL 1215752, at * 17 (S.D.N.Y. Mar. 31, 2017)

 (declining to strike reply memorandum that was untimely filed because neglect may be excused

 after taking into account: “[1] the danger of prejudice to the [opposing party], [2] the length of the

 delay and its potential impact on judicial proceedings, [3] the reason for the delay, including

 whether it was in the reasonable control of the movant, and [4] whether the movant acted in good

 faith,” and holding that “[e]xcusable neglect . . . may encompass delays caused by inadvertence,

 mistake, or carelessness, at least when the delay was not long, there was no bad faith, there was no

 prejudice to the opposing party, and the movant’s excuse has some merit”) (citations omitted).

 Here, the neglect was excusable because it resulted from inadvertence and there was no prejudice

 to the Williams Plaintiffs.

IV.     CONCLUSION

        For the foregoing reasons, and for the reasons set forth in its opening memorandum, and in

 its memorandum in opposition to the Williams Plaintiffs’ motion, CAOF respectfully requests that

 this Court (i) deny the Williams Plaintiffs’ motion to be appointed lead plaintiff and approve their

 choice of counsel; (ii) consolidate the above-captioned actions; (iii) appoint CAOF as Lead

 Plaintiff; and (iv) approve CAOF’s choice of counsel as Lead Counsel for the Class.




                                                  10
Dated: New York, New York        Respectfully submitted,
June 29, 2020
                                  /s/ Daniel L. Berger
                                 Jay W. Eisenhofer
                                 Daniel L. Berger
                                 Caitlin M. Moyna
                                 GRANT & EISENHOFER P.A.
                                 485 Lexington Avenue
                                 New York, NY 10017
                                 Tel.: (646) 722-8500
                                 Fax: (646) 722-8501
                                 Email: jeisenhofer@gelaw.com
                                 Email: dberger@gelaw.com
                                 Email: cmoyna@gelaw.com


                                 J. Samuel Tenenbaum
                                 Bluhm Legal Clinic of the Northwestern
                                 Pritzker School of Law
                                 Complex Civil Litigation and Investor
                                 Protection Center
                                 375 East Chicago Ave.
                                 Chicago, IL 60611
                                 Tel: (312) 503-4808
                                 Email: s-tenenbaum@law.northwestern.edu

                                 Counsel for Crypto Assets Opportunity Fund
                                 LLC




                            11
